Title: From Benjamin Franklin to John Ellis, 26 December 1773
From: Franklin, Benjamin
To: Ellis, John


Dear Sir,
Cravenstreet Dec. 26. 73
I return the Book you were so kind to favour me with. Upon Consideration, tho’ I wish to do any thing you can be desirous I should do, I find it impossible for me to write any thing worth reading on a Subject that will be exhausted by Dr. Fothergill and yourself, who are both so much better acquainted with it. I am ever, with the greatest Respect and Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
 
Addressed: To / John Ellis Esqr / Grays Inn / Mr Griffiss No 32 Fleet market
Endorsed: Decr. the 26th 1773 Benjn. Franklin
